NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
HONEYWELL INTERNATIONAL INC. and
HONEYVVELL INTELLECTUAL PROPERTIES INC.
PIaintiffs-Appellan,ts,
V.
NOKIA CORPORATION, NOKIA INC., FUJITSU
LIMITED, FUJITSU AMERICA, INC.,
FUJITSU COMPUTER PRODUCTS OF AMERICA,
INC., ALL AROUND CO. LTD., BOE-HYDIS
TECHNOLOGY CO. LTD., PICVUE ELECTRONICS
LIMITED, CURITEL COMMUNICATIONS, INC.,
KONINKLIJKE PHILIPS ELECTRONICS N.V.,
HIGH TECH COMPUTER CORPORATION,
WISTRON CORPORATION, MATSUSHITA
ELECTRICAL INDUSTRIAL CO., MATSUSHITA
ELECTRICAL CORPORATION 0F AMERICA,
SEIKO EPSON CORPORATION,
ARGUS (als0 known as Hartf0rd Computer Gr0up
Inc.), TOSHIBA AMERICA, INC., and TOSHIBA
CORPORATION,
Defendcmts,
and
FUJIFILM CORPORATION and FUJIFILM U.S.A.,
Defendan,ts-Appellees,
and

HONEYWELL INTL V. NOK.IA CORP 2
SAMSUNG SDI AMERICA INC. and SAMSUNG SDI
CO. LTD.,
Defen,dants-Appellees.
2010-1121
Appea1 from the United StateS DiStrict Court for the
District of Delaware in consolidated case nos. 04-CV-1337,
04-CV-1338, 04-CV-1536, and 05-CV-U874, Judge J0seph
J. Farnan, Jr.
ON MOTION
ORDER
Ryan B. Hawkins moves to withdraw as counsel to
Samsung SDI America Inc. et a1.
_ Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted
FOR THE COURT
AUG 1 0 2010
Date
/s/ J an Horba1y
J an H0rba1y
Clerk
u 
311-15 clRcurr
AUG 1 0 2010
mn manor
owns

3
CCZ MattheW L. Woods, Esq.
HONEYWELL INTL V. NOKlA CORP
Lawrence Rosentha1, Esq.
Stephen S. Korr1iczky, Esq.
s17